Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 13, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was terminated from her employment after she had been absent without permission on April 18, 19, 20 and 23, 1990. Claimant admitted at the hearing that, although she had requested this leave time, it had not been approved by her supervisors. Part of the reason for denying the request was that claimant had already used up all of her annual and sick leave. The record reveals that it is a breach of the employer’s regulations to absent oneself from work without approval. In the letter notifying her that the requested time off had been denied, claimant was informed that her failure to report to work on those days could result in her discharge. Claimant testified that her doctor had told her to take a short vacation as soon as possible. Although her supervisor saw a note to this effect from claimant’s doctor dated April 7, 1990, the note did not indicate that claimant had to stop working immediately or was unable to work due to any illness. Given the fact that claimant worked until April 17, 1990, this was obviously not the case. In addition, claimant’s supervisor testified that she had asked for these same days off as early as February 1990. Under the circumstances, there was substantial evidence to support the conclusion of the Unemployment Insurance Appeal Board that claimant’s unauthorized absence from work *994constituted misconduct, thus disqualifying her from receiving unemployment insurance benefits (see, Matter of Goldfarb [Levine], 52 AD2d 965; Matter of Cicci [Levine], 52 AD2d 705).
Mikoll, J. P., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.